DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            GERALD F. CAREY,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                     Nos. 4D19-3753 and 4D19-3845

                             [January 5, 2022]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael A. Usan, Judge; L.T. Case Nos.
10-18726 CF10A and 16-13280 CF10A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Gerald F. Carey appeals his convictions and sentences for violation of
probation and second-degree murder, and he raises two issues. We affirm
with respect to the first issue without further discussion.

   In the second issue, Carey asserts that the trial court erred by entering
a written order sentencing him to fifteen years for the violation of probation
after announcing at the sentencing hearing that he would be sentenced to
ten years, and by denying his motion to correct this sentencing error.
Indeed, “a court’s oral pronouncement of sentence controls over the
written document.” Ashley v. State, 850 So. 2d 1265, 1268 (Fla. 2003).
The state concedes error.

   Consequently, we reverse the sentence on the violation of probation and
instruct that, on remand, the trial court shall enter a written order
matching its oral pronouncement of ten years’ imprisonment at the
sentencing hearing.
  Affirmed in part, reversed in part, and remanded with instructions.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *         *        *

  Not final until disposition of timely filed motion for rehearing.




                                   2